United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-50155
                        Conference Calendar




CLARENCE LEE CALLIES, JR.,

                                    Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:05-CV-1149
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Clarence Lee Callies, Jr., federal prisoner # 13001-180,

has filed a motion for a certificate of appealability (COA) to

appeal the district court’s dismissal of his 28 U.S.C. § 2254

application as untimely.   Callies seeks to challenge his 1996

Texas conviction and sentence for drug possession.     Callies

contends that he exercised “due diligence” in filing his




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50155
                                -2-

application and that the limitation period should be waived; he

also argues the merits of the challenge to his conviction.

     Callies has not shown “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find

it debatable whether the district court was correct in its

procedural ruling.”   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Callies’s motion for a COA is denied.

     Callies has moved for leave to proceed in forma pauperis

(IFP) and for appointment of counsel.     These motions are denied.

     This court recently warned Callies that frivolous filings

would result in the imposition of sanctions.     United States v.

Callies, 158 F. App’x 585, 587 (5th Cir. 2005).    Nonetheless,

Callies has proceeded with an untimely application for relief

from a conviction that is now more than 10 years old.    Therefore,

Callies is ordered to pay a sanction in the amount of $100,

payable to the clerk of this court.   The clerk of this court and

the clerks of all federal district courts within this circuit are

directed to refuse to file any civil complaint or appeal by

Callies unless Callies submits proof of satisfaction of this

sanction.   If Callies attempts to file any further notices of

appeal or original proceedings in this court without such proof

the clerk will docket them for administrative purposes only.      Any

other submissions which do not show proof that the sanction has

been paid will be neither addressed nor acknowledged.    This
                            No. 06-50155
                                 -3-

sanction is imposed in addition to all other sanctions currently

in force against Callies.

     COA DENIED; IFP DENIED; APPOINTMENT OF COUNSEL DENIED;

SANCTION IMPOSED.